DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 22, recite “A method for mounting the ventilation device defined in claim 1, the method comprising” is a method claim and depend on claim 1, which is an apparatus claim. The claim 22, can’t be a method claim, because whether the claim can’t be a combination of apparatus and method together. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



 	Claim(s) 1-8, 11-22 are rejected under 35 U.S.C. 102(a) as being anticipated by Ackermann et al. (EP 3272565).
 	Ackermann et al in figures 1-6, disclose a ventilation device for a motor vehicle. The ventilation device comprises a frame (a rear frame 23 or a front frame 22) defining an opening for an air flow having an intensity and a direction relative to the frame, and at least one flag (2) mounted so as to rotate relative to the frame about a pivot axis between an open position, suitable for allowing the air flow to pass, and a closed position, suitable for reducing the intensity of the air flow or changing its direction. The flap extending along the pivot axis and having a first end and a second end that are opposite one another along the pivot axis (figure 5). Each of the first end and the second end is mounted so as to rotate on the frame about the pivot axis. The ventilation device further comprises an intermediate support (25) located between the first end and the second end along the pivot axis. The flap being mounted so as to rotate on the intermediate support relative to the frame about the pivot axis. The intermediate support being separate part from the frame (the front frame, which is considered part of the frame too, see figure 1) and attached on the frame (attached on the rear frame, see figure 4).
 	Regarding claim 2, Ackermann et al. in figure 4, disclose the intermediate support couples two portions of the frame along a transverse axis perpendicular to the pivot axis. The two portion being separated by the opening along the transverse axis.

 	Regarding claim 4, Ackermann et al. in figures 1, 5, disclose the first end of the flap forms one of a first pin (14) and a first housing (10), and the frame forms the other of the first pin and the first housing. The first pin being located in the first housing in order to form a first pivot (18) about the first pivot axis between the flap and the frame. The first pin and the first housing being configured to nest one in the other along the pivot axis during a step for assembling the ventilation device. The second end farms one of a second pin and a second housing (see figure 5, an opposite end from the first pink. The frame forms the other of a second pin and a second housing (19). The second pin being located in the second housing in order to form at least part of a second pivot about the pivot axis between the flap and the frame.
 	Regarding claim 5, Ackermann el al. in figures 1, 6, disclose the first housing completely surrounds the first pin about the pivot axis.
 	Regarding claim 6, Ackermann et al. in figures 1, 6, disclose the second housing, which is configured to receive the second pin during a step for assembling the ventilation device alter the first pin has been inserted in the first housing. The 
 	Regarding claim 7, Ackermann et al. in figure 5, disclose the flap comprising a body extending from the first end to the second end along the pivot axis, and a fastening portion (29) secured to the body and forming one of a first intermediate pin (12) and a first intermediate housing (8). The intermediate support forming the other of the first intermediate pin and the first intermediate housing. The first intermediate pin being located in the first intermediate housing to form a first intermediate pivot about the pivot axis between the flap and the intermediate support. The first intermediate pin and the first intermediate housing being configured to nest one in the other along the pivot axis during a step for assembling the flap on the intermediate support.
 	Regarding claim 8, Ackermann et al. in figures 1, 5, disclose the first intermediate housing completely surrounds the first intermediate pin about the pivot axis.
	Regarding claim 11, Ackermann et al. in figure 4, disclose the intermediate support, which is screwed or snapped on each of two portions of the frame (the front frame).
 	Regarding claim 12, Ackermann et al. in figures 1, 6, disclose the ventilation device comprising al least one holding part (39) attached on the frame in order to keep the second pin in the second housing along the axis.
 	Regarding claim 13, Ackermann et al. in figures 1-5, disclose a ventilation device for a motor vehicle. The ventilation device comprises a frame (22) defining an opening for an air flow having an intensity and a direction relative to the frame, and at least one flap (3) mounted so as to rotate relative to the frame about a pivot axis between an 
 	Regarding claim 14, Ackermann et al. in figure 4, disclose the intermediate support couples two portions (20, 28) of the frame along a transverse axis perpendicular to the pivot axis. The two portions being separated by the opening along the transverse axis.  
 	Regarding claim 15, Ackermann et al. in figures 1, 6, disclose a plurality of flaps (2-5) mounted so as to rotate on the frame respectively about pivot axes between an open position, suitable for allowing the air flow to pass, and a closed position, suitable for reducing the intensity of the air flow or changing its direction. The flaps forming a screen (figure 6) suitable for hiding the intermediate support (figure 7) for an observer located on the other side of the screen relative to the intermediate support along an axis perpendicular to the opening.  
 	Regarding claim 16, Ackermann et al. in figures 1, 6, disclose the first end of the flap forms one of a first end pin (30) and a first end housing, and the frame forms the other of the first end pin and the first end housing. The first end pin being located in the first end housing (16) in order to form a first end pivot about the pivot axis between the flap and the frame. The first end pin and the first end housing being configured to nest one in the other along the pivot axis during a step for assembling the ventilation device. The second end forms one of a second end pin (14) and a second end housing. The frame forming the other of the second end pin and the second end housing. The second end pin being located in the second end housing in order to form at least part of a second end pivot about the pivot axis between the flap and the frame.  

 	Regarding claim 18, Ackermann et al. in figures 1, 6, disclose the second end housing is configured to receive the second end pin during a step for assembling the ventilation device after the first end pin has been inserted in the first end housing. The second end pin being received in the second end housing along an axis perpendicular to the pivot axis.  
 	Regarding claim 19, Ackermann et al. in figures 1, 6, disclose the first intermediate housing completely surrounds the first intermediate pin about the pivot axis.  
 	Regarding claim 20, Ackermann et al. in figures 1, 6, disclose the intermediate support, which is screwed or snapped on each of two portions of the frame.  
 	Regarding claim 21, Ackermann et al. in figures 1, 6, disclose the ventilation device comprising at least one holding part (36) attached on the frame in order to keep the second end pin in the second end housing along said axis.  

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. In respond to the applicant’s remark that Ackermann does not anticipate amended claim 1 at least because the webs (25, 26) and corresponding axle supports (27) are not a separate part from the frame. Rather, they are injection molded as one piece with the remainder of the frame (23). The examiner agrees, but Ackermann also .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618